     WRIGHT, FINLAY & ZAK, LLP
 1
     Christopher A. J. Swift, Esq.
 2   Nevada Bar No. 11291
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Conn Appliances, Inc. (erroneously named as Conn Credit Corp)
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   ERIC STEINMETZ,                                      Case No.: 2:19-cv-00064-GMN-VCF
10
                    Plaintiff,                            STIPULATION TO EXTEND
11                                                        DEADLINE TO FILE RESPONSIVE
            vs.                                           PLEADING
12
13   AMERICAN HONDA FINANCE; CAPITAL                      (FIRST REQUEST)
     ONE; CONN CREDIT CORP; EQUIFAX
14   INFORMATION SERVICES, LLC;
     EXPERIAN INFORMATION SOLUTIONS,
15   INC.; INNOVIS DATA SOLUTIONS, INC.;
16   MACYS/DSNB; MECHANICS BANK FKA
     CRB; AND TRANS UNION LLC,
17
                    Defendant.
18
19          Plaintiff, Eric Steinmetz (“Plaintiff”), and Defendant, Conn Appliances, Inc. (“Conn”)
20   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
21   follows:
22          On January 10, 2019, Plaintiff filed his Complaint [ECF No. 1]. Conn was served with
23   Plaintiff’s Complaint on January 17, 2019. Based on the above service, Conn’s answer or
24   responsive pleading is due on or before February 7, 2019. The Parties have discussed extending
25   the deadline for Conn to respond to the complaint.
26          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Conn to file
27   its responsive pleading be extended to February 21, 2019. Conn agrees to participate and attend
28   any Rule 26(f) conference that occurs during the pendency of the extension.



                                                 Page 1 of 2
 1            This is the first stipulation for extension of time for Conn to file its response to Plaintiff’s
 2   Complaint. The parties request this extension in order to continue discussing possible resolution.
 3   The extension is requested in good faith and is not for purposes of delay or prejudice to any other
 4   party.
 5
 6    DATED this 7th day of February, 2019.                   DATED this 7th day of February, 2019.
 7    WRIGHT, FINLAY & ZAK, LLP                               KNEPPER & CLARK LLC

 8    /s/ Ramir M. Hernandez                                  /s/ Miles N. Clark
      Christopher A. J. Swift, Esq.                           Matthew I. Knepper, Esq.
 9
      Nevada Bar No. 11291                                    Nevada Bar No. 12796
10    Ramir M. Hernandez, Esq.                                Miles N. Clark, Esq.
      Nevada Bar No. 11731                                    Nevada Bar No. 13848
11    7785 W. Sahara Ave., Suite 200                          10040 W. Cheyenne Ave., Suite 170-109
      Las Vegas, NV 89117                                     Las Vegas, NV 89129
12
      Attorneys for Defendant, Conn Appliances,               Attorneys for Plaintiff, Eric Steinmetz
13    Inc. (erroneously named as Conn Credit
      Corp)
14
15
16                                                            IT IS SO ORDERED:
17
18                                                            ___________________________________
                                                              UNITED STATES MAGISTRATE JUDGE
19                                                                         2-8-2019
                                                              DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                    Page 2 of 2
